                                                                             FiLED
                                                                          IN CLERK'S OFFICE
                                                                      US DISTRICT COURT E.O.N.V.

UNITED STATES DISTRICT COURT                                         * F^03 2(i2
EASTERN DISTRICT OF NEW YORK
                                                       X
                                                                      BROOKLYN OFFICE
UNITED STATES OF AMERICA,

                                     Plaintiff,
                                                           MEMORANDUM DECISION
                                                           AND ORDER
                       - against -
                                                           I9-CV-02797(AMD)(RML)
CARLA CAMPBELL,


                                     Defendant.



                                                      X


ANN M.DONNELLY,United States Distriet Judge:

       On May 13, 2019, the plaintiff brought this action against the defendant to recover the

unpaid balance of the defendant's federal student loans pursuant to 28 U.S.C. § 1345. (ECF No.

1.) On July 15, 2019, the Clerk of Court entered a Certificate of Default and on July 29, 2019,

the plaintiff moved for defaultjudgment. (ECF Nos. 9, 10.) I referred the motion to Chief

United States Magistrate Judge Roanne L. Mann.

       On January 9, 2020, Chief Magistrate Judge Mann recommended that I grant the

plaintiffs motion and enter a defaultjudgment against the defendant in the amount of

$21,437.26, which consists of $15,017.33 in unpaid principal and $6,419.93 in interest accrued

through July 19, 2019. (ECF No. 14.) Judge Mann further recommended that I award the

plaintiff per diem pre-judgment interest at the rate of $1.75 from July 20,2019, through the date

of entry ofjudgment, and post-judgment interest calculated pursuant to 28 U.S.C. § 1961(a).

(Id) No objections have been filed to the report and recommendation, and the time for doing so

has passed.
        A district court"may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). To accept those

portions of the report and recommendation to which no timely objection has been made,"a

district court need only satisfy itself that there is no clear error on the face of the record." Jarvis

V. N. Am. Globex FundL.P., 823 F. Supp. 2d 161, 163(E.D.N.Y. 2011)(internal quotation

omitted).

       I have reviewed Judge Mann's thoughtful report and recommendation and find no error.

Accordingly, I adopt the report and recommendation in its entirety and grant the plaintiffs

motion for a default judgment. 1 award the plaintiff(a)$21,437.26, consisting of $15,017.33 in

unpaid principal and $6,419.93 in interest accrued through July 19, 2019;(b) per diem pre-

judgment interest at the rate of $1.75 from July 20, 2019, through the date of entry ofjudgment;

and (c) post-judgment interest calculated pursuant to 28 U.S.C. § 1961(a).



SO ORDERED.




                                                         s/Ann M. Donnelly

                                                       AnffTvj/Donnelly
                                                       United States District Judge

Dated: Brooklyn, New York
       February 3,2020
